Chesapeake Bay Foundation, Inc., et al. v. CREG Westport Developers I, LLC, et al., No.
53, September Term, 2021, Opinion by Booth, J.


MARYLAND FOREST CONSERVATION ACT—FINAL DECISION FOR
PURPOSES OF JUDICIAL REVIEW

The Maryland Forest Conservation Act, Maryland Code (2018 Repl. Vol., 2021 Supp.),
Natural Resources Article § 5-1601, et seq. (the “Act”) establishes the requirements for the
adoption and implementation of a forest conservation program by local governments
having planning and zoning authority. Under the Act, as well as the regulations
promulgated by the Department of Natural Resources, the local government must establish
appeal procedures in connection with the approval of a forest conservation plan and
associated variance or waiver granted by the local government from the strict application
of the provisions of the local forest conservation program or the Act.

The Court of Appeals held that the approval of a forest conservation plan and associated
waiver that permitted removal of 49 specimen trees from a site in connection with a
development plan was a final decision of the Harford County Department of Planning and
Zoning, and that the Chesapeake Bay Foundation and neighboring landowners had the right
to file a petition for judicial review of that final decision to the Circuit Court for Harford
County under the applicable provisions of the Harford County Code. The approval of a
forest conservation plan is an administratively distinct agency action and is independent
from Harford County’s general development approval process for subdivision and site plan
applications. Thus, it is a final decision of the administrative agency because it leaves
nothing further for the agency to do.
Circuit Court for Harford County
Case No.: C-12-CV-20-000022
Argued: May 9, 2022
                                                                                         IN THE COURT OF APPEALS

                                                                                                OF MARYLAND



                                                                                                      No. 53

                                                                                              September Term, 2021



                                                                                   CHESAPEAKE BAY FOUNDATION, INC., et al.

                                                                                                            v.

                                                                                         CREG WESTPORT I, LLC, et al.



                                                                                               Watts,
                                                                                               Hotten,
                                                                                               Booth,
                                                                                               Biran,
                                                                                               Raker, Irma S.
                                                                                               (Senior Judge, Specially Assigned),
                                                                                               McDonald, Robert N.
                                                                                               (Senior Judge, Specially Assigned),
                                                                                               Getty, Joseph M.
                                                                                               (Senior Judge, Specially Assigned),

                                                                                                      JJ.


                                                                                              Opinion by Booth, J.
                                                                                        Hotten, J., and Getty, C.J., dissent.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-08-26 11:47-04:00
                                                                                              Filed: August 26, 2022


Suzanne C. Johnson, Clerk
       In Maryland, counties and municipalities with planning and zoning powers have the

authority to approve development within their respective jurisdictions.        These local

jurisdictions have the right to regulate various aspects of development on property,

including the size of buildings, the applicable setbacks from property lines, the types of

uses that may be made in zoning districts, and the minimum lot size for individually

developed parcels.

       During the 1980s, a population increase in the State led to the conversion of large

tracts of agricultural and forest land into residential subdivision and commercial areas. In

response to the intense development pressure on the environment, the State adopted three

laws to protect the State’s natural resources: (1) the Chesapeake Bay Critical Area Law in

19841 to protect the Chesapeake Bay and its tributaries; (2) the Nontidal Wetlands Law in

19902 to protect the State’s nontidal wetlands; and (3) the Maryland Forest Conservation

Act in 19913 to stem the loss of forest in the State.

       These laws work in concert to protect the environment and impose conditions and

restrictions on the development and redevelopment of property in the State. The enactment




       1
        See 1984 Md. Laws, Ch. 794. The Chesapeake and Atlantic Coastal Bays Critical
Area Protection Program (the “Critical Area Law”) is codified in the Maryland Code (2012
Repl. Vol, 2021 Supp.), Natural Resources Article (“NR”) § 8-1801, et seq.
           2
        See 1989 Md. Laws, Ch. 536. The Nontidal Wetlands Act is codified in the
Maryland Code (2013 Repl. Vol., 2021 Supp.), Environment Article (“EN”) § 5-901, et
seq.
       3
        See 1991 Md. Laws, Ch. 255. The Maryland Forest Conservation Act is codified
in the Maryland Code (2018 Repl. Vol., 2021 Supp.), NR § 5-1601, et seq.
of each of these laws created more State oversight over development approvals by local

jurisdictions exercising their independent planning and zoning authority where

development has the potential to impact natural resources.4

       The Forest Conservation Act of 1991 was enacted to protect the forests of Maryland

by making the identification and protection of forests and other sensitive areas an integral

part of the site planning process. It is administered by the Maryland Department of Natural

Resources (sometimes referred to as “DNR”) but implemented primarily by local

jurisdictions having planning and zoning authority. The primary objective of the Forest

Conservation Act is to minimize the loss of forest land in connection with development

activity and ensure that priority areas for forest retention and forest planning are identified

and protected prior to development.5 The Forest Conservation Act established standards

for local jurisdictions with planning and zoning authority to enforce during development.

Identification and mapping of these priority areas occurs during the development review

and approval of a forest stand delineation, which identifies the existing forest cover and



       4
          The State oversight is undertaken by State agencies that are tasked with
administering the State law, adopting regulations, and ensuring compliance by local
governments that must apply the State laws in connection with undertaking development
review at the local level. Specifically, the Critical Area Commission for the Chesapeake
and Atlantic Coastal Bays (“Critical Area Commission”) oversees the implementation of
the Critical Area Law, see NR § 8-1806; the Maryland Department of the Environment
(“MDE”) oversees the statewide program for the conservation and protection of nontidal
wetlands, see EN § 5-903; and the Maryland Department of Natural Resources (“DNR”) is
charged with overseeing the Maryland Forest Conservation Act, see NR § 5-1610.
       5
          See “THE MARYLAND FOREST CONSERVATION ACT: A TEN YEAR
REVIEW,” Maryland Department of Natural Resources Forest Service, September 2004,
https://perma.cc/BQS3-AGFU.
                                              2
environmental features on a proposed development site. It is submitted at the initial stages

of a subdivision or site plan approval, or before a sediment control application is

submitted.6 When a forest stand delineation is completed and approved, the information

that it provides can then be used to prepare the forest conservation plan.7

       A forest conservation plan indicates the limits of disturbance for the proposed

project and how the existing forested and sensitive areas will be protected during and after

development. A forest stand delineation and forest conservation plan must be prepared by

a Maryland licensed forester, a Maryland licensed landscape architect, or other qualified

professional.8

       On a property with significant forest cover, a forest conservation plan, as well as

any variance or waivers that are granted by the approving agency from the strict application

of the provisions of the Forest Conservation Act or local forest conservation program, may

dictate the scope, location, and placement of the building footprint and structures on the

property.

       In this case, we must determine whether the approval of a forest conservation plan,

as well as an associated waiver that authorizes a developer to remove trees that would

otherwise be protected under the Act, is a final agency decision that is subject to

independent judicial review under the Harford County Forest Conservation Program.



       6
           Id.
       7
           Id.
       8
           Id.
                                             3
       For the reasons that follow, we hold that the Act, and regulations promulgated by

DNR require a right to appeal the approval of a forest conservation plan. We also hold that

a county agency’s approval of a forest conservation plan is a “final decision” for appeal

purposes.


                                             I

                          Background and Procedural History

       CREG Westport I, LLC9 and Harford Investors, LLP (collectively, the “Developer”)

propose to develop a mixed-use commercial development containing retail venues,

restaurants, a hotel, and warehouses, which total over one million square feet. The site,

which is referred to as “Abingdon Business Park,” is located along Interstate 95 in Harford

County, Maryland and is zoned Commercial-Industrial. It consists of five parcels of land

totaling approximately 326.47 acres. There are approximately 314.73 acres of forest

located on the site, which include 85 specimen trees.10 The site also contains: numerous

streams; nontidal wetlands; and the HaHa Branch, a tributary of the Bush River which runs

from north to south through the property and ultimately flows into the Chesapeake Bay.




       9
         As of March 3, 2021, CREG Westport I, LLC’s interest in this action was assigned
to BTC III I-95 Logistics Center LLC pursuant to an Assignment of Purchase Contract and
Infrastructure Agreement.
       10
          “Specimen trees” refer to trees larger than 30 inches in diameter at breast height
or 4.5 feet above the ground. See Md. Code, NR § 5-1607(c)(2)(iii) and Harford County
Code § 267-39D(3).
                                             4
      A. Developer’s Submission of the Forest Conservation Plan and Development
         Plans
      Under the Maryland Forest Conservation Act, Natural Resources Article (“NR”)

(2018 Repl. Vol., 2021 Supp.), § 5-1601, et seq. of the Maryland Code (sometimes referred

to as the “Act”) and the Harford County Code (“HCC”) § 267-37, the Developer was

required to submit a forest conservation plan outlining its plans to retain, protect, and

reforest the site in connection with its proposed development.11 The Developer first

completed a forest stand delineation12—a requirement under the Act—which identified 85

specimen trees on the development site which would be subject to the forest conservation

plan. In February 2019, the Developer submitted its initial application for a forest

conservation plan to the Harford County Department of Planning and Zoning, in which the

Developer proposed the clearing of 221 acres of forest. In connection with its initial

application, the Developer requested a waiver13 under the applicable provisions of the


      11
          As we will discuss in more detail herein, the Forest Conservation Act requires
local jurisdictions with planning and zoning authority to adopt and implement a forest
conservation program. NR § 5-1605. Harford County has incorporated its Forest
Conservation Program in the zoning chapter of the Harford County Code (“HCC”), §§ 267-
34–267-48.
      12
         “Forest stand delineation” is defined as “the methodology for evaluating the
existing vegetation on a site proposed for development, taking into account the
environmental elements that shape or influence the structure or makeup of a plant
community.” NR § 5-1601(p).
      13
          As we will discuss in more detail, the Harford County Forest Conservation
Program contains provisions for a “waiver” from the retention and protection priorities as
established by the Act and the Harford County Forest Conservation Program, in addition
to a variance process. That said, the criteria for a “waiver” are the same as the criteria
established by DNR for a “variance.” See NR § 5-1611; Code of Maryland Regulations
(“COMAR”) 08.19.03.01, model ordinance Article XIV.
                                            5
Harford County Forest Conservation Ordinance to permit the removal of 58 large specimen

trees from the property.

       After the initial forest conservation plan submission, the County’s Development

Advisory Committee (the “DAC”) requested revisions to the forest conservation plan,

including revisions that would reduce the impact upon specimen trees.14 Thereafter, the

Developer worked with the County Department of Planning and Zoning to reduce the

impact on the identified specimen trees, including reducing the limits of clearance and

disturbance, and realigning the road network to avoid and minimize the impact on the

specimen trees identified in the initial forest conservation plan and specimen tree waiver

request. The Developer submitted a revised forest conservation plan that was approved by

a letter issued by the Department of Planning and Zoning on December 9, 2019. The

approval letter included an approval of not only the Developer’s final forest conservation

plan (the “Forest Conservation Plan”), but also the Developer’s request for a specimen tree

waiver (the “Waiver”) to permit the removal of 49 specimen trees. In connection with the

Waiver, the Department of Planning and Zoning recited the requirements that the

Developer must satisfy to obtain a waiver under the Harford County Forest Conservation

Program:15


       14
         As we explain more fully in Part II.D. and note 29 infra, the Harford County Code
has established a Development Advisory Committee (“DAC”), which consists of several
county agencies that review subdivisions of more than five residential lots and
developments composed of institutional and commercial sites.
       15
          Where an administrative agency is required to make findings of fact, our case law
requires that the agency do more than simply recite the criteria under the statute. See, e.g.,
Bucktail v. Talbot County, 352 Md. 530, 558–59 (1999) (remanding a matter to the county
                                              6
               Denial of the waiver would deprive the property owner’s rights
       commonly enjoyed by others. The granting of the waiver would not confer
       any special privilege on the Owner/Developer, which would be denied to
       others. The waiver is necessary due to the specific site conditions and not a
       result of the actions of the owner/developer. The waiver has not arisen from
       a condition on a neighboring property. The removal of these trees will not
       adversely affect water quality. The developer will be required to provide
       Stormwater Management, Environmental Site Design practices and erosion
       and sediment control in accordance with the latest version of Harford
       County’s Stormwater Management ordinance and Maryland Department of
       Environment (MDE) standards and specification[s] for soil erosion and
       sediment control and MDE’s enhance[d] best [m]anagement practices for
       Tier II waters to ensure no reduction or adverse impacts to water quality.
       Given these specific site conditions, the Director of Planning and Zoning
       her[e]by grants the waiver to impact forty-nine (49) specimen trees identified
       with this Forest Conservation Plan.

       In addition to approving the Waiver, the approval letter set forth the required

conditions associated with the proposed development of the property under the Harford

County Forest Conservation Program, including: the requirements that the Developer post

a surety bond to assure the planting and survival of the required on-site reforestation,

identify buffers and forest retention areas on final plats, and protect existing forest edges

prior to and throughout construction.

       On January 8, 2020, the Chesapeake Bay Foundation, Inc. (“CBF”) and several

residents who live adjacent to the Developer’s site filed a petition for judicial review of the

Forest Conservation Plan in the Harford County Circuit Court. The petition was filed

pursuant to Maryland Rule 7-202 and Section 268-28.A. of the Harford County Code,


council to make meaningful findings of fact where the county body, acting in an
adjudicative role, recited statutory criteria and made boilerplate resolutions that precluded
judicial review). We express no opinion concerning the sufficiency of the factual findings
associated with the Waiver. Therefore, that issue may be raised in connection with any
subsequent proceedings.
                                              7
which provides that “[a]ny interested person whose property is effected [sic] by any

decision of the Director of Planning, may within 30 calendar days after the filing of such

decision, appeal to the Circuit Court for Harford County.”

       While the appeal of the Forest Conservation Plan was pending in the circuit court,

the Developer continued with the County’s development review process. The Developer

submitted a preliminary plan application to the County, which proposed to consolidate

multiple existing parcels of record and to create a public road and nine lots.          The

preliminary plan was approved on January 17, 2020. Thereafter, the Developer submitted

site plan applications for three lots depicting the proposed buildings, structures, and uses

for each lot. The site plan for Lot 1 was approved on February 19, 2020. The site plan for

Lots 2 and 3 were both approved on February 24, 2020. CBF and the adjacent property

owners did not appeal the preliminary plan approval or the approval of the site plans for

the three lots.

       B. Circuit Court Proceedings
       On March 27, 2020, the Developer and the Harford County Department of Planning

and Zoning filed a motion to dismiss the petition for judicial review.16 The Developer

argued that CBF’s petition was improper under Maryland case law because only final

decisions of an administrative agency are subject to judicial review. The Developer




       16
         The Developer and the Harford County Department of Planning and Zoning are
both parties to this matter. Their interests are aligned, and they have filed joint briefs in
the Court of Special Appeals and in this Court. For ease of reference, we will refer to
Developer and the County Department of Planning and Zoning collectively as the
“Developer.”
                                             8
contended that the approval of the Forest Conservation Plan is not a final decision under

Maryland law, and therefore, the appeal was premature. In its opposition to the motion to

dismiss, CBF agreed that only final decisions may be appealed but argued that the approval

of the Forest Conservation Plan was a final decision.

          After a hearing, on August 19, 2020, the circuit court judge entered a memorandum

opinion and order granting the motion to dismiss, concluding that the Forest Conservation

Plan is not a final decision because it is only one component of the preliminary and final

site plan. The court reasoned that once the Forest Conservation Plan was approved, “there

was more for the agency to do” regarding the overall site plan application and, therefore,

there was no final decision until the final site plan was approved.

          C. Court of Special Appeals Proceedings
          After CBF filed an appeal to the Court of Special Appeals, the intermediate

appellate court affirmed the circuit court’s decision. Chesapeake Bay Foundation, Inc. v.

CREG Westport I, LLC, 252 Md. App. 470 (2021). The Court of Special Appeals also

concluded “that preliminary plan approval, or site plan approval, are ‘final’ actions of the

Department [of Planning and Zoning], which only then trigger judicial review of any of

the components of the approved plans” under the applicable provisions of the Harford

County Charter and the County Code. 252 Md. App. at 485. The Court of Special Appeals

stated:

          The mere approval of the [Forest Conservation Plan] during the process
          leaves ‘more for the agency to do,’ such as assessing the impact that the
          development will have on local traffic, storm water management, surveys
          and the creation of plats, public hearings, etc. The goal, and therefore the
          final stage in the process, is for the developer to commence construction.

                                               9
       That may only occur after the site plan is ultimately approved. Consequently,
       to allow judicial review of [a forest conservation plan] in the middle of the
       zoning approval process would amount to the type of ‘piecemeal’
       consideration of administrative decisions which the Court of Appeals has
       strongly disfavored.

Id. (citations omitted).

       CBF filed a petition for a writ of certiorari, which we granted to consider the

following questions, which we have rephrased:17

       1. Do the provisions of the Forest Conservation Act require an opportunity for the
          direct appeal of an approved forest conservation plan?

       2. Does the approval of a forest conservation plan constitute a final agency action
          subject to judicial review?

       For the reasons that follow, we answer both of these question in the affirmative and

reverse the judgment of the Court of Special Appeals.


                                                II

                                           Discussion

       The questions presented here involve questions of law, which we consider de novo.

Talbot County v. Miles Point Prop., LLC, 415 Md. 372, 384 (2010). The issues presented

in this case are relatively straightforward. The parties agree that under principles of




       17
            The questions presented in the petition for writ of certiorari are:

                1) Whether the Forest Conservation Act requires an opportunity for direct
                appeal or judicial review of an approved forest conservation plan
                independent of any subsequent subdivision or zoning approvals?

                2) Whether the approval of a forest conservation plan required by state law
                is a final agency action subject to judicial review?
                                                10
administrative law, which we discuss in more detail below, only a final decision of an

administrative agency is appealable. The sole issue in dispute is whether the approval of a

forest conservation plan is a final decision, and therefore, subject to a petition for judicial

review pursuant to the appeal process established by the Harford County Code. We hold

that it is. To explain our holding, it is useful to review the Maryland Forest Conservation

Act, the regulations promulgated by the Department of Natural Resources that implement

the Act, and the provisions of the Harford County Code applicable to a forest conservation

plan.

        A. The Forest Conservation Act

        The Forest Conservation Act is a comprehensive effort to stem the loss of the State’s

forest cover.18   The Act establishes afforestation,19 conservation, and reforestation20

requirements for subdivision plans and projects that require a grading or sediment control

permit involving areas of 40,000 square feet or more. NR § 5-1602(a). The requirements




        18
          The Maryland Forest Conservation Act, NR § 5-1601, et seq. (the “Act”) defines
“forest” generally as a “biological community dominated by trees and other woody plants
covering a land area of 10,000 square feet or greater.” NR § 5-1601(k)(1).
        19
         “Afforestation” is defined as “the establishment of a tree cover on an area from
which it has always or very long been absent, or the planting of open areas which are not
presently in forest cover.” NR § 5-1601(b).
        20
            “Reforestation” is defined, in part, as “the creation of a biological community
dominated by trees and other woody plants containing at least 100 trees per acre with at
least 50% of those trees having the potential of attaining a 2 inch or greater diameter
measured at 4.5 feet above the ground, within 7 years.” NR § 5-1601(gg)(1). The term
includes “landscaping of areas under an approved landscaping plan that establishes a forest
that is at least 35 feet wide and covering 2,500 square feet of area.” NR § 5-1601(gg)(2).
                                              11
of the Act apply to units of the State government, local government, and private entities.

NR §§ 5-1601(dd), 5-1602(a).21

       Under the Act, a person seeking a permit for a subdivision or a grading or sediment

control permit on areas greater than 40,000 square feet must arrange for a licensed forester,

licensed landscape architect, or other qualified professional to prepare a forest stand

delineation to be used during the preliminary review process to determine the most suitable

and practical areas for forest conservation. NR § 5-1604(a)–(b)(1). Following approval of

the forest stand delineation, the applicant must arrange for a qualified professional to

prepare a proposed forest conservation plan. NR § 5-1605(b). Among other requirements,

the forest conservation plan must include a map of the site, an anticipated construction

timetable relating to the site and conservation requirements, an afforestation or

reforestation plan, and a two-year management agreement addressing how the areas

designated for afforestation or reforestation will be maintained. NR § 5-1605(c). The

applicant must obtain approval of the forest conservation plan from the forest conservation

authority for that jurisdiction before a subdivision plan or grading or sediment control

permit may be approved or issued. NR § 5-1608(b).

       Afforestation and reforestation requirements are established by formulas set forth

in the Act. NR § 5-1606. The Act also provides a preferred sequence for afforestation and

reforestation, and priorities for certain trees, shrubs, and plants, as well as specified areas



       21
         The Act creates some exemptions, which are set forth in NR § 5-1602(b)(1)–(13),
such as routine maintenance of public utility rights-of-way, certain agricultural activities,
and a county that maintains 200,000 acres or more of its land area in forest cover.
                                              12
that should be protected or left in an undisturbed condition, unless the applicant has

demonstrated, to the satisfaction of DNR or the local authority, that reasonable efforts have

been made to protect them and that the plan cannot be reasonably altered. NR § 5-1607.

Where afforestation and reforestation cannot reasonably be accomplished either on-site or

off-site, the Act establishes a fee that may be paid in lieu of the planting requirement, which

is paid into the State Forest Conservation Fund or a local forest conservation fund. NR

§ 5-1610.

       The Act also establishes the timing of an applicant’s submission of a forest

conservation plan in the development approval process. NR § 5-1608(a) provides that

“[t]he review of the forest conservation plan shall be concurrent with the review process of

the State or local authority for the subdivision plan, or the grading or sediment control

permit, whichever may be submitted first.” In addition, an applicant shall have an approved

forest conservation plan that complies with the Act before “the approval of the final

subdivision plan, or the issuance of the grading or sediment control permit by the State or

local authority.” NR § 5-1608(b).

       DNR and local governments that have adopted their own programs are authorized

to enforce the Act through administrative proceedings, such as revoking approval of a

forest conservation plan and issuing a stop work order. NR § 5-1612(a)–(c). If a person

fails to comply with the Act, related regulations promulgated by DNR, a forest

conservation plan, or an associated management agreement, DNR or a local authority are

authorized to assess a monetary penalty. NR § 5-1608(c)(1). Additionally, DNR and the

local authority may bring civil actions for injunctive relief or to impose a civil monetary

                                              13
penalty for ongoing violations. NR § 5-1612(d). If the local authority proceeds with

enforcement authority, it is required to give notice to DNR within 15 days after the

commencement of the enforcement authority. NR § 5-1612(e).

      B. Implementation of the Act by DNR and Local Jurisdictions Having Planning
         and Zoning Authority

      The Act became effective on July 1, 1991. 1991 Md. Laws, Ch. 255. DNR was

directed to adopt regulations, including a technical guidance manual and a model ordinance

by December 31, 1991. NR § 5-1609(a).22 Thereafter, all units of government with

planning and zoning approval were required to submit a proposed forest conservation

program to DNR by April 30, 1992. NR § 5-1603(a)(2). Following DNR’s approval, each

unit was directed to formally adopt the program and submit its adopted program to the

Department by December 31, 1992. NR § 5-1603(c)(1). Local forest conservation

programs were required to “meet[] or [be] more stringent than the requirements and




      22
        The Act requires that DNR adopt regulations to implement the Act, and to create
requirements and standards, establishing, among other things:

      1. Standards of performance required in forest stand delineations and forest
         conservation plans including the submittal process;

      2. Criteria for local forest conservation programs; and

      3. Implementation processes for the Department’s administration in the
         absence of a local conservation program.

NR § 5-1609(a)(1)(i).
                                           14
standards” of the Act. Id. The Act requires that local forest conservation programs be

approved by DNR, and include the following:

       (i)      A policy document and all applicable new and amended local
                ordinances relating to the implementation of the regulated activities,
                exemptions, the review, approval and appeal processes, incentives,
                legal instruments for protection, enforcement program, and penalties;
                and

       (ii)     A technical manual which outlines the submittal requirements for
                forest stand delineations, required information for the approval of a
                forest conservation plan, specific forest conservation criteria and
                protection techniques.

NR § 5-1603(c)(2). The Act also authorizes DNR and local authorities to create a variance

process—which enables an applicant to avoid the strict application of a requirement in the

Act—in certain circumstances where the applicant can demonstrate that the applicant can

satisfy certain criteria. NR § 5-1611.23




       23
            NR § 5-1611 states:

       (a) In the preparation of the State or local conservation programs, the State
           and local authorities shall provide for the granting of variances to the
           requirements of this subtitle, where owing to the special features of a site
           or other circumstances, implementation of this subtitle would result in
           unwarranted hardship to an applicant.

       (b) Variance procedures adopted under this section shall:

              (1) Be designed in a manner consistent with the spirit and intent of this
                  subtitle; and

              (2) Assure that the granting of a variance will not adversely affect water
                  quality.

                                               15
       For municipalities with planning and zoning authority, the Act permits a

municipality, with the concurrence of DNR and the county in which it is located, to assign

its obligations under the Act to the county. NR § 5-1603(a)(4). Additionally, if a local

government fails to adopt an approved forest conservation program, DNR must develop a

state-level process to review forest conservation plans for that jurisdiction. NR §§ 5-

1603(d), 5-1603(e)(2)(ii)(3). DNR has continuing review authority over local programs

and is directed to conduct biennial reviews of each local jurisdiction’s program. NR § 5-

1603(e).24 In addition to the biennial reviews, on or before September 30 each year, DNR

is required to submit, to two legislative committees, a statewide report compiled from local

authorities’ reports to DNR regarding certain aspects of the forest conservation programs




       24
          In accordance with DNR’s statutory obligation to conduct a biennial review of
local jurisdictions’ forest conservation plans, as well as DNR’s annual reporting
requirements in NR § 5-1613, the Department publishes data related to the local
jurisdictions’ forest conservation plans. As reflected in the State Forest Conservation
Program Annual Report for FY19, https://perma.cc/3EM2-78TY, many municipalities
with planning and zoning authority have either assigned their forest conservation
compliance obligations to the county government in which the municipality is located or
have elected for DNR to conduct “State program review” of forest conservation plans that
are submitted in their jurisdiction. For example, the City of Taneytown has assigned
responsibility for forest conservation requirements to Carroll County. See City of
Taneytown Code, § 116-1 (stating that “[t]he Carroll County Forest Conservation
Ordinance . . . shall be the official Forest Conservation Ordinance for the City of
Taneytown, Maryland and such an ordinance is hereby adopted by reference. The official
of the county shall be the inspector and/or enforcement official for the city for this
purpose.”). Other jurisdictions, such as the Town of Ridgely, in Caroline County, have
elected for DNR to conduct its forest conservation review. See Ridgely Town Code § 98-
2 (stating that “[t]he Department of Natural Resources (DNR) . . . is hereby designated to
perform the requirements of [NR] § 5-1603(c)(3)(i) and (ii) . . . and to administer the
Ridgely Forest Conservation Program, the cost of all of which shall be borne by the DNR”).
                                            16
throughout the State.25 NR § 5-1613. Since the Act’s enactment, DNR has compiled five-,

ten-, and fifteen-year reviews that analyze the forest cover in Maryland.

       In late 1991, DNR promulgated regulations and a model ordinance, which became

effective on January 20, 1992. 19:1 Md. Reg. 24 (1992); see Code of Maryland Regulations




       25
            Specifically, NR § 5-1613 states:

       On or before September 30 of each year, the Department shall submit, subject
       to § 2-1257 of the State Government Article, to the Senate Education, Health,
       and Environmental Affairs Committee and the House Environment and
       Transportation Committee a statewide report, compiled from local
       authorities’ reports to the Department, on:

             (1) The number, location, and type of projects subject to the provisions
                 of this subtitle;

             (2) The amount and location of acres cleared, conserved, and planted,
                 including any areas which utilize forest mitigation bank credits or
                 areas located in the 100 year floodplain, in connection with a
                 development project;

             (3) The amount of reforestation and afforestation fees and
                 noncompliance penalties collected and expended, the number of
                 acres for which the fees were collected, and the number of acres
                 reforested, afforested, or conserved using the fees;

             (4) The costs of implementing the forest conservation program;

             (5) The size, location, and protection of any local forest mitigation
                 banks which are created under a local or State program;

             (6) The number, location, and type of violations and type of
                 enforcement activity conducted in accordance with this subtitle; and

             (7) To the extent practicable, the size and location of all conserved and
                 planted forest areas, submitted in an electronic geographic
                 information system or computer aided design format.

                                                17
(“COMAR”) 08.19.01–.06.26 Notably as it pertains to the issue presented in this case, the

regulations require that the local authority demonstrate that the “hearing and appeal

procedures” associated with the review and approval of forest stand delineations and forest

conservation plans are “consistent with the local appellate review procedures.” COMAR

08.19.02.02.C(3).27

       The model ordinance contains provisions for the establishment of a variance from

the requirements of a local forest conservation program or the requirements of NR §§ 5-

1601–5-1612 if the person requesting the variance can demonstrate that enforcement of the


       26
          DNR’s regulations implementing the Forest Conservation Act are codified in
COMAR, Title 8, Subtitle 19. Chapter 1 of that subtitle contains general provisions,
including definitions of terms, a description of the application of the Act, and exemptions.
Chapter 2 addresses DNR’s review and approval of local programs. Chapter 3 provides a
model ordinance for local jurisdictions’ implementation of the Act. Chapter 4 establishes
the State Forest Conservation Program. Chapter 5 governs forest conservation
maintenance and management agreements. Chapter 6 outlines DNR’s training and
enforcement responsibilities and sets forth the professional qualifications necessary to
prepare a forest stand delineation or forest conservation plan.
       27
            COMAR 08.19.02.02(C) states:

       Under the administrative review, approval, and appeal procedures, the local
       authority shall demonstrate that:

       (1) The review process for the forest stand delineation, simplified forest
           delineation plan, or substitute plan […] and the forest conservation plan
           is consistent with the local development review process;

       (2) Approval of a subdivision, project plan, or issuance of either a grading
           or sediment control permit is contingent upon the approval of a forest
           conservation plan; and

       (3) The hearing and appeal procedures are consistent with the local
           appellate review procedures.

                                            18
Act or local program would result in an unwarranted hardship. COMAR 08.19.03.01,

Article XIV. The model ordinance specifies that a variance under the Forest Conservation

Act is “not a zoning variance” and establishes criteria that the applicant must satisfy to

obtain a variance.28 COMAR 08.19.03.01.2.63B. To grant a variance, the department with

approving authority “shall make findings that the applicant has met the requirements” for

obtaining a variance before granting it. COMAR 08.19.03.01.14.1C. The model ordinance

further establishes the “right and authority of the [DNR] to initiate or intervene in an

administrative, judicial, or other original proceeding or appeal in the State concerning an

approval of a variance under [NR] §§ 5-1601–5-1612” or a local forest conservation

program. COMAR 08.19.03.01.14.1E.




       28
            Specifically, under the model ordinance, an applicant for a variance shall:

       (1) Describe the special conditions peculiar to the particular property which
           would cause the unwarranted hardship;

       (2) Describe how enforcement of these rules will deprive the applicant of
           rights commonly enjoyed by others in similar areas;

       (3) Verify that the granting of the variance will not confer on the applicant a
           special privilege that would be denied to other applicants;

       (4) Verify that the variance request is not based on conditions or
           circumstances which are the result of actions by the applicant;

       (5) Verify that the variance request does not arise from a condition relating
           to land or building use, either permitted or nonconforming, on a
           neighboring property; and

       (6) Verify that the granting of a variance will not adversely affect water
           quality.
                                               19
       C. Harford County’s Forest Conservation Program
       In July 1991, the Harford County Council enacted legislation to comply with the

requirements of the newly enacted Act. The Harford County Forest Conservation Program

is codified in Article VI, §§ 267-34 through 267-48 of the Harford County Code. The

Harford County Forest Conservation Program incorporates the requirements of the Act and

is generally consistent with the model ordinance, with some relatively minor revisions to

conform to the locality. For example, Harford County has designated the Department of

Planning and Zoning as the agency responsible for approving forest conservation plans for

the County, see HCC § 267-35.A., and has designated the Director of Planning as the

individual who may grant waivers from the priority retention and protection provisions

under the Harford County Forest Conservation Program, see HCC § 267-39.F.

       Consistent with the provisions of the Act and the COMAR requirements, a forest

conservation plan must be submitted with the first of the following submissions for the site:

a preliminary subdivision plan; an application for a grading permit; or an application for a

building permit. HCC § 267-37.B.(1). Within 45 calendar days after receipt of a forest

conservation plan, the Department “shall notify the applicant whether the [f]orest

[c]onservation [p]lan is complete and approved.” HCC § 267-37.C. “If the Department

fails to notify the applicant within 45 calendar days, the plan shall be treated as complete

and approved.” Id. The Department may require “additional information or extend the

deadline for an addition [sic] 15 calendar days under extenuating circumstances.” Id. “At

the request of the applicant, the Department may extend the deadline under extenuating

circumstances.” Id. “The Department’s review of a [f]orest [c]onservation [p]lan shall be

                                             20
concurrent with the review of the subdivision plan, grading permit application or building

permit application associated with the project.” HCC § 267-37.D. If a forest conservation

plan is required, “a person may not cut, clear or grade on the development site: (1) Until

the Department has approved the plan; or (2) In violation of the approved plan.” HCC

§ 267-37.G.

         Consistent with the provisions of the Act and the COMAR regulations, certain

“trees, shrubs, plants and specific areas shall be considered priorities for retention and

protection and shall be left in an undisturbed condition,” including trees having a diameter

breast height (“DBH”) of “[t]hirty inches or more.” HCC § 267-39.D. The Director of

Planning has the authority to grant a waiver from “Subsection D” if the applicant has

demonstrated to the satisfaction of the Department of Planning and Zoning that

enforcement would result in an unwarranted hardship. HCC § 267-39.F. The applicant

shall:


         (1) Describe the special conditions peculiar to the particular property which
             would cause the unwarranted hardship;

         (2) Describe how enforcement of these rules will deprive the applicant of
             rights commonly enjoyed by others in similar areas;

         (3) Verify that the granting of the waiver will not confer on the applicant a
             special privilege that would be denied to other applicants;

         (4) Verify that the waiver request is not based on conditions or circumstances
             which are the result of actions by the applicant;

         (5) Verify that the waiver request is not based on conditions relating to land
             or building use, either permitted or nonconforming, on a neighboring
             property; and


                                              21
       (6) Verify that the granting of a variance will not adversely affect water
           quality.

§ 267-39.F. The Department of Planning and Zoning is required to give notice of the request

for a waiver to DNR within 15 days of receipt of the request. HCC § 267-39.G.

       As reflected above, a developer may receive approval of a forest conservation plan

in 45 days. Once a forest conservation plan is approved, the developer may then obtain

preliminary plan approval. See HCC § 268-19.C.(11) (stating that if a forest conservation

plan is required, “the preliminary plan shall not be approved until the forest conservation

plan has been approved by the Department of Planning and Zoning[]”). In addition, a forest

conservation plan may not change once it is approved. See HCC § 267-37.E.(3) (stating

that the Department of Planning and Zoning may revoke an approved Forest Conservation

Plan if it finds that “changes in the development or in the condition of the site necessitate

the preparation of a new or amended development plan”).

       D. Harford County Development Process Generally
       At the preliminary plan and site plan approval stages, the developer is required to

make additional submittals, including stormwater management plans, a traffic impact

analysis, a landscaping/lighting/buffer plan, and development details such as impervious

surface and building coverage percentages, setbacks, and proposed uses of structures, as

well as other information and documentation required under the subdivision regulations.

Subdivisions of more than five residential lots and developments of institutional and

commercial sites must be reviewed by the DAC, which consists of several county agencies.




                                             22
HCC § 268-19.C.29 In addition to the DAC, the plan is also provided to various state

agencies30 and the U.S. Army Corps of Engineers, for comment, when appropriate. DAC

meetings are open to the public and include an opportunity for comments by attending

citizens. HCC § 268-19.C.(2).

       After the review process is concluded, the Department of Planning and Zoning may

approve a preliminary plan, which is valid for three years, and which may be extended.

HCC § 268-19.C.(12). A one-time, two-year extension of the preliminary plan may be

granted provided that the developer meets certain conditions. HCC § 268-19.C.(13).

       With respect to appeals, the appeal provisions contained in the County’s subdivision

regulations provide, in pertinent part, that “[a]ny interested person whose property is

effected [sic] by any decision of the Director of Planning may within 30 calendar days after

the filing of such decision, appeal to the Circuit Court for Harford County.” HCC § 268-

28.A.31


       29
          Membership in the DAC “shall include,” but is not limited to, the following: the
Department of Planning and Zoning, the Department of Public Works, the Health
Department, the Department of Parks and Recreation, the Soil Conservation District, the
Sheriff’s Office, Harford County Public Schools, and Emergency Operations. HCC § 268-
19.C.(1)(a).
       30
         The state agencies that receive a copy of the plans submitted to the DAC include,
but are not limited, to the State Highway Administration, MDE, and DNR. HCC § 268-
19.C.(1)(b).
       31
          Although the appeal provisions set forth in HCC § 268-28.A refer to the right to
appeal any decision of the “Director of Planning,” there appears to be no dispute that the
right to appeal also applies to final decisions of the Department of Planning and Zoning
that arise under the Harford County subdivision regulations. The parties dispute whether
the decision here is a “final” decision. There is no dispute that a final decision of the
Department is subject to the appeal provisions contained in the Harford County Code.
                                            23
       The question here is whether the Department of Planning and Zoning’s approval of

the Forest Conservation Plan, and the Director’s related approval of the associated Waiver,

is a “final decision” that is subject to a right of appeal that is independent from any right

of appeal of the final approval of a site plan or subdivision plat.

       E. Approval of a Forest Conservation Plan is a Final Agency Decision Subject to
          Judicial Review

       “It is a basic tenet of administrative law that ‘[w]here an administrative agency has

primary or exclusive jurisdiction over a controversy, the parties to the controversy must

ordinarily await a final administrative decision before resorting to the courts for resolution

of the controversy.’” Board of Public Works v. K. Hovnanian’s Four Seasons at Kent

Island, LLC, 443 Md. 199, 215 (2015) (“Hovnanian”) (quoting State v. Maryland State Bd.

of Contract Appeals, 364 Md. 446, 457 (2001)). “To be ‘final,’ the order or decision must

dispose of the case by deciding all question of law and fact and leave nothing further for

the administrative body to decide.” Town of Upper Marlboro v. The Prince George’s

County Council, ___ Md. ____ (2022) (quoting Willis v. Montgomery County, 415 Md.

523, 535 (2010)); see also Hovnanian, 443 Md. at 215. Stated another way, ordinarily, an

“agency order is not final when it is contemplated that there is more for the agency to do.”

Kim v. Comptroller of Treasury, 350 Md. 527, 534 (1998). “It is well-established that

‘[t]he salutary purpose of the finality requirement is to avoid piecemeal actions in the

circuit court seeking fragmented advisory opinions with respect to partial or intermediate

agency decisions.’” Hovnanian, 443 Md. at 222 (quoting Driggs Corp. v. Maryland

Aviation Administration, 348 Md. 389, 407 (1998)).


                                              24
       The parties agree that, for the Forest Conservation Plan to be an appealable agency

action, it must be a “final decision” of the agency. They disagree on whether the approval

of the Forest Conservation Plan is a final decision. The Developer contends that it is not a

final agency decision because the Forest Conservation Plan does not permit the Developer

to undertake any construction activity, and that it is “merely a requirement and element of

the preliminary plan and site plan applications and checklists.”         According to the

Developer, the Forest Conservation Plan is not a final decision because there is “more for

the agency to do.” The Developer characterizes the Forest Conservation Plan as “part and

parcel” of the preliminary plan and site plans, which the Developer contends are the final

decisions of the Department and are subject to appeal. The Developer contends that the

Forest Conservation Plan may only be appealed as part of an appeal of a preliminary plan

or site plan.

       On the other hand, CBF argues that the Department of Planning and Zoning’s

approval of the Forest Conservation Plan, and the associated Waiver, is a final agency

decision because it marks the end of the decision-making process as it pertains to the Plan.

CBF contends that the approval of the Forest Conservation Plan is a separate and distinct

administrative agency action that, once approved, remains fixed and static. In other words,

it cannot change as the County undertakes the development review process associated with

a site plan or subdivision plan. We agree with CBF.




                                            25
       1. The Act Clearly Contemplates a Right to an Appeal of a Forest Conservation
          Plan

       First, as discussed above, a forest conservation plan is required by State law and

must be approved prior to the approval of a subdivision plan or a site plan. NR § 5-1608.

The Act establishes the minimum standards that must be included in a local forest

conservation program. It requires any “unit of local government having planning and

zoning authority” to “develop a local forest conservation program, consistent with the

intent, requirements and standards of this subtitle.” NR § 5-1603(a)(1) (emphasis added).

Local programs must “meet[]” or be “more stringent than the requirements and standards”

of the Act. NR § 5-1603(a)(2). The Act therefore establishes the minimum substantive

standards and procedural requirements that local jurisdictions must include in their local

programs. One such procedural requirement is an appeal process. The Act states that a

“local forest conservation program . . . shall include[] a policy document and all applicable

new and amended local ordinances relating to implementation of the regulated activities,

exemptions, the review, approval and appeal processes, incentives, legal instruments for

protection, enforcement program, and penalties[.]”       NR § 5-1603(c)(2)(i) (emphasis

added). DNR’s criteria for local forest conservation programs similarly require that the

local jurisdiction demonstrate that the “hearing and appeal procedures” associated with the

review and approval of forest stand delineations and forest conservation plans are

“consistent with the local appellate review procedures.” COMAR 08.19.02.02C. The Act

and implementing regulations, by their plain and unambiguous language, require that local




                                             26
forest conservation programs have “appeal procedures” in place as part of their local

programs.

       The Harford County Code provides an avenue for appealing decisions of the

Director of Planning and Zoning in the subdivision regulations. Specifically, HCC § 268-

28 states that “[a]ny interested person whose property is effected [sic] by any decision of

the Director of Planning, may within 30 calendar days after the filing of such decision,

appeal to the Circuit Court for Harford County.”32 Although the appeal provision of the

HCC does not state that only “final” decisions may be appealed, we agree with the parties

that under basic principles of agency law, only final decisions of the Department or

Director may be appealed.




       32
         The parties agree that the subdivision provisions and the zoning provisions of the
Harford County Code (in which the Forest Conservation Program is located) must be read
together and consistently with one another. The Harford County Charter, Article VII,
Section 709 contains the following right of appeal:

       Any person aggrieved by any final decision in a zoning case shall have the
       right to appeal that decision to the Circuit Court for Harford County and shall
       have the further right of appeal to the Court of Appeals of Maryland. The
       words “person aggrieved” shall be liberally construed to substantially
       broaden that class of persons and shall be interpreted to effectuate the general
       purposes of this article.

        The parties also agree that neither the approval of a forest conservation plan, nor a
site plan, would be considered a “zoning case.” That said, the Harford County Charter and
the Harford County subdivision provisions clearly contemplate that any appeal of a final
decision of the Department of Planning and Zoning, or its Director, arising under either the
zoning code or the subdivision regulations, is to be filed in the Circuit Court for Harford
County.
                                             27
       2. The Approval of a Forest Conservation Plan is a Separate and Distinct Agency
          Decision

       A forest conservation plan is a separate and distinct State-required approval that

establishes the location and number of trees that may be cleared from a site. On a site that

contains significant forest cover—which is the case with the proposed Abingdon Business

Park—the approval of a forest conservation plan establishes the location and extent of the

building envelope and development footprint on a particular site. The approval of a forest

conservation plan marks the end of the County’s decision-making process with respect to

the location and extent of tree removal on a site. It is completely independent from other

state or county development approvals. Neither the County nor the Developer may change

the parameters of a forest conservation plan during the development process once it has

been approved. In this respect, a forest conservation plan approval is different from other

county approvals in connection with the development plan such as a traffic impact analysis

or a stormwater management plan, which may change as the development plans evolve.

       Under the Act, the regulations promulgated by DNR, and the provisions of the

Harford County Code, we determine that the County’s approval of a forest conservation

plan is a separate and distinct agency action. It is independent from the County’s site plan

approval process. Although it is a condition precedent to the approval of a preliminary

plan or site plan, we reject its characterization as simply being “part and parcel” of the

County’s development review process. It is a separate approval required by State law with

distinct substantive criteria, and for which a right of appeal is required under the Act and

DNR’s regulations.


                                            28
       The separate and distinct nature of the forest conservation plan approval process

would be more obvious or intuitive if, hypothetically, the proposed development had

occurred in a municipality that had planning and zoning authority, but that did not have its

own municipal forest conservation program. As we pointed out in footnote 24, there are

several municipal jurisdictions that have either assigned forest conservation approval to the

county in which the municipality is located or to DNR. In such instances, if a county

agency or DNR were the approving authority for forest conservation plans associated with

development within the municipality, clearly the approval of a forest conservation plan

would be a final decision because there would be nothing further for the county or DNR to

do in connection with subsequent development approvals by the municipality. Here, the

fact that the Department of Planning and Zoning also approves the preliminary plan or site

plan does not transform forest conservation plan approval into a fluid component of the

preliminary plan approval process. It is a separate approval under the Act, with statutory

and regulatory criteria that must be applied by the approving agency.33 Once the plan is


       33
          In support of its position that the Forest Conservation Plan is not a final agency
decision, but instead, “a constituent element of the entire development plan,” the Dissent
points to the language in the Act, as well as the Harford County Forest Conservation
Program, which require that the review of the forest conservation plan “shall be
concurrent” with the review of the subdivision plan, grading permit application, or building
permit associated with the project. Dissent Slip. Op. at 3, 8, 11. Respectfully, we disagree.
The fact that the Act and the local program require that a forest conservation plan be
reviewed concurrently with other development approvals relates solely to the timing of the
forest conservation plan review and approval process. This timing sequence makes sense
because a site plan, subdivision plat, grading permit, or building permit cannot be finalized
unless and until the forest conservation plan is approved. In many development projects,
although the forest conservation plan review may commence concurrently with other
development plan reviews, the forest conservation plan will be approved months, or even
years before the approval of the final plan. The forest conservation plan, once approved,
                                             29
approved, it is final and may not change during the remainder of the development approval

process.

        The separate and final nature of the approval of a forest conservation plan would

also be apparent if the Developer had been the party who filed a petition for judicial review

of a denial of the plan—as opposed to the procedural posture presented in this case—where

CBF and the adjacent landowners have filed a petition for judicial review of the approval

of the plan. If the Department of Planning and Zoning had denied the approval of the

Developer’s Forest Conservation Plan and associated Waiver, and consequently the

Developer was prohibited from removing any specimen trees from the site, such a denial

would certainly have an adverse impact on any potential development plans on the

property. That denial would be a final decision, and the Developer would have a right to

file a petition for judicial review. Just as the denial of a forest conservation plan or

associated waiver would be a “final” decision for purposes of an appeal by the Developer,

so too is the approval of the Forest Conservation Plan and the associated Waiver in this

case.

        Here, the Department of Planning and Zoning and its Director approved not only

the Forest Conservation Plan, but also the Waiver, permitting the removal of 49 specimen

trees from the site that would otherwise be protected under the Act, DNR’s regulations,

and the Harford County Code. The Director was required to make findings of fact with


does not change for the duration of the project. See HCC § 267-37.E.(3) (stating that the
Department may revoke an approved Forest Conservation Plan if it finds that “changes in
the development or in the condition of the site necessitate the preparation of a new or
amended development plan”).
                                             30
respect to the criteria for granting waivers under the provisions of the Harford County

Code. HCC § 267-39.F. The approval of the Forest Conservation Plan and associated

Waiver was a final decision—there was nothing further for the Department of Planning

and Zoning and its Director to do. Moreover, nothing in the development approval process

could have modified or changed that decision. The Court of Special Appeals and circuit

court erred in concluding that the approval of the Forest Conservation Plan was not a final

decision that was subject to judicial review.34

       Respectfully, we disagree with the intermediate appellate court that an appeal of the

Forest Conservation Plan will lead to “piecemeal consideration” of a development plan

“which [this Court] has strongly disfavored.” Chesapeake Bay Foundation, 252 Md. App.

at 485. Where a development plan involves an administratively distinct approval that is



       34
           To be sure, there may be instances where an aggrieved party’s right to file a
petition for judicial review of a forest conservation plan, as well the right to file a petition
for judicial review of separate development approval will converge. For example, where
a county planning board adopts a single resolution as part of its development approval
process that concurrently approves a preliminary plan, as well as a variance under the local
forest conservation program, an aggrieved party may have the right to file a petition for
judicial review of all approvals granted by the resolution. See, e.g., W. Montgomery
County Citizens Ass’n v. Montgomery County Plan. Bd. of Maryland-Nat’s Capital Park
& Planning Comm’n, 248 Md. App. 314, 347 (2020), cert. denied sub. nom. W.
Montgomery County Citizens Ass’n v. Montgomery County Planning Bd., 474 Md. 198
(2021) (upholding the county planning board’s approval of a preliminary plan and variance
under the county forest conservation plan where the board approved both the preliminary
plan and tree variance in a single resolution). We are not suggesting that the right to file a
petition for judicial review of a forest conservation plan will always be separate from the
right to file a petition for judicial review of other development approvals. In this case, the
Forest Conservation Plan and associated Waiver were approved separate from the site plan
approvals. It was a final decision because there was nothing left for the Department to do.
Under the applicable provisions of the Harford County Code, an aggrieved party had the
right to file a petition for judicial review to the circuit court.
                                              31
required under a State law, with a right to file a petition for judicial review, that right may

be exercised independently from any other right to appeal that may arise in connection with

a final approval of a site plan or subdivision plat. For example, an aggrieved party has a

right to appeal a nontidal wetlands permit. See § EN § 5-204(f)(1); Patuxent Riverkeeper

v. Maryland Department of the Environment, et al., 422 Md. 294 (2011). By way of

another example, where a property is located in the critical area, and the property owner or

developer seeks a variance for the construction of a structure within the critical area buffer,

there is a right to appeal a decision to grant a variance from the strict application of a local

critical area program. See NR § 8-1808(d). These statutory rights of appeal exist

independent from any right to appeal from a local government’s approval of a final

subdivision plat or development site plan. Here, we similarly determine that the approval

of a forest conservation plan is an administratively distinct final decision for which there

is an independent right of appeal. The Act, DNR’s promulgated regulations, and the

provisions of the Harford County Code all contemplate that a right of appeal exists from

this final agency decision.

                                              III

                                         Conclusion


       The Department of Planning and Zoning’s approval of the Forest Conservation Plan

and associated Waiver was a final decision, and CBF had the right to file a petition for

judicial review under the Harford County Code. Approval of a forest conservation plan is

a final administrative decision that is separate and distinct from other County approvals


                                              32
under the Harford County development process. Although the Act permits DNR to

delegate responsibility for administering the Act to local jurisdictions through the adoption

of local forest conservation programs, it is a separate and distinct process. The Act and the

DNR regulations contemplate that persons aggrieved by a decision arising from a forest

conservation plan approval shall have a right to appeal in accordance with appeal

procedures established by the local jurisdiction. Under the provisions of the Harford

County Code, that right to appeal is to the Circuit Court for Harford County.

                                          JUDGMENT OF THE COURT OF
                                          SPECIAL APPEALS REVERSED, AND
                                          CASE REMANDED TO THAT COURT
                                          WITH DIRECTIONS TO REMAND THE
                                          CASE TO THE CIRCUIT COURT FOR
                                          HARFORD COUNTY FOR FURTHER
                                          PROCEEDINGS CONSISTENT WITH
                                          THIS OPINION. COSTS IN THIS COURT
                                          AND THE COURT OF SPECIAL APPEALS
                                          TO BE PAID BY THE RESPONDENTS.




                                             33
Circuit Court for Harford County
Case No. C-12-CV-20-000022
Argued: May 9, 2022                    IN THE COURT OF APPEALS
                                            OF MARYLAND

                                                   No. 53

                                            September Term, 2021

                                   __________________________________

                                    CHESAPEAKE BAY FOUNDATION,
                                            INC., ET AL.

                                                      v.

                                     CREG WESTPORT I, LLC, ET AL.
                                   __________________________________

                                         Watts,
                                         Hotten,
                                         Booth,
                                         Biran,
                                         Raker, Irma S.,
                                         (Senior Judge, Specially Assigned)
                                         McDonald, Robert N.,
                                         (Senior Judge, Specially Assigned)
                                         Getty, Joseph, M.,
                                         (Senior Judge, Specially Assigned)

                                                   JJ.
                                   __________________________________

                                    Dissenting Opinion by Hotten, J., which
                                               Getty, C.J., joins.
                                   __________________________________

                                         Filed: August 26, 2022
       I respectfully dissent. The right to appeal an administrative decision derives entirely

from statute. Even when a statute bestows the right to appeal an administrative decision,

judicial policy requires the administrative decision to be final. The appeal of the approved

forest conservation plan violates both conditions precedent for judicial review. The right

to a direct and independent appeal of an approved forest conservation plan is not provided

by the plain language of the Forest Conservation Act, the Harford County Code, or the

Harford County Charter. The approval of the forest conservation plan is likewise not a

final administrative decision, but one of several necessary steps that must be completed

before a land development proposal may be approved according to Harford County law. I

would hold that the approval of the forest conservation plan is not judicially reviewable.

   A. There are no statutory provisions permitting direct appeal of a forest
      conservation plan.

       “[Q]uestions of appealability [are] entirely governed by statutes.” Prince George’s

Cnty. v. Beretta U.S.A. Corp., 358 Md. 166, 173, 747 A.2d 647, 651 (2000) (footnote

omitted); Maryland-Nat’l Capital Park & Planning Comm’n v. Smith, 333 Md. 3, 7, 633

A.2d 855, 857 (1993) (“The right to take an appeal is entirely statutory, and no person or

agency may prosecute an appeal unless the right is given by statute.”) (quotation omitted);

see also Harvey v. Marshall, 389 Md. 243, 273, 884 A.2d 1171, 1189 (2005) (“[I]n order

for an administrative agency’s action properly to be before this Court (or any court) for

judicial review, there . . . must be a legislative grant of the right to seek judicial review.”).

We narrowly construe any grant of appellate authority. Rush v. State, 403 Md. 68, 98, 939

A.2d 689, 706 (2008).
       1. Forest Conservation Act

       A plain text and narrowly construed interpretation of the Forest Conservation Act,

Md. Code Ann., Natural Resources (“Nat. Res.”) §§ 5-1601‒1613, demonstrates that there

is no statutory right to a direct and independent appeal of an approved forest conservation

plan. See Antonio v. SSA Sec., Inc., 442 Md. 67, 74, 110 A.3d 654, 658 (2015) (“When

interpreting statutes, our overarching goal is to ascertain and implement the intention of

the [General Assembly]. . . . [If] the words of the statute, given their common and ordinary

meaning are unambiguous and express a plain meaning, our inquiry stops normally and we

interpret the statute as written.”) (citation omitted).

       Nat. Res. § 5-1603(a) obligates local governments with “planning and zoning

authority” to “develop a local forest conservation program, consistent with the intent,

requirements, and standards of [the Forest Conservation Act].” The statute requires local

governments to specifically create, among other things, “[a] policy document and all

applicable new and amended local ordinances relating to implementation of the regulated

activities, exemptions, the review, approval and appeal processes, incentives, legal

instruments for protection, enforcement program, and penalties[.]”          Nat. Res. § 5-

1603(c)(2)(i) (emphasis added).

       Contrary to the assertions of the Chesapeake Bay Foundation, et al. (“Petitioner”)

Nat. Res. § 5-1603(c)(2)(i) does not establish a statutory right to appeal directly and

independently the approval of a forest conservation plan. This provision generally requires

a local government’s forest conservation program to include a policy statement with a

designated appeal process, but it does not set forth any specific requirements for the appeal

                                               2
process of a forest conservation plan. It does not provide a direct and independent appeal

of an approved forest conservation plan, and deriving such a right from the plain text would

impermissibly stretch the meaning of Nat. Res. § 5-1603(c)(2)(i). Soper v. Montgomery

Cnty., 294 Md. 331, 335, 449 A.2d 1158, 1160 (1982) (“[N]either statutory language nor

legislative intent can be stretched beyond the fair implication of the statute’s words or its

purpose.”).

       The statute clarifies that the appeal of an approved forest conservation plan must

proceed concurrently with the review of other required components of a proposed land

development. Nat. Res. § 5-1608 provides:

       (a) The review of the forest conservation plan shall be concurrent with the
       review process of the State or local authority for the subdivision plan, or the
       grading or sediment control permit, whichever may be submitted first.

       (b) Before the approval of the final subdivision plan, or the issuance of the
       grading or sediment control permit by the State or local authority, the
       applicant shall have an approved forest conservation plan that shall include
       the requirements in §§ 5-1605, 5-1606, and 5-1607 of this subtitle.

(Emphasis added and subtitles and other markings omitted). A direct and independent

appeal of an approved forest conservation plan contravenes the plain text of Nat. Res. § 5-

1608 because a forest conservation plan must be considered in conjunction with the

subdivision plan or grading or sediment control permit before final approval may be

granted.

       The legislative history of the Forest Conservation Act confirms our plain text

interpretation that there is no statutory right to appeal the approval of a forest conservation

plan. It is “the modern tendency of this Court [] to continue the analysis of the statute


                                              3
beyond the plain meaning to examine ‘extrinsic sources of legislative intent’ in order to

‘check [] our reading of a statute’s plain language’ through examining ‘the context of a

statute, the overall statutory scheme, and archival legislative history of relevant

enactments.’” Berry v. Queen, 469 Md. 674, 688, 233 A.3d 42, 50 (2020) (quoting In re

S.K., 466 Md. 31, 50, 215 A.3d 300, 311 (2019)). Analyzing the legislative history is

typically conducted in situations involving ambiguous statutory language but may also be

helpful in instances where the statutory language appears to be plain and unambiguous.

Blackstone v. Sharma, 461 Md. 87, 113, 191 A.3d 1188, 1203 (2018) (quoting State v.

Roshchin, 446 Md. 128, 140, 130 A.3d 453, 460‒61 (2016)).

      The legislative history of the Forest Conservation Act shows that local governments

are tasked with “establish[ing]/manag[ing] their own forest conservation programs with

technical assistance from the State.” See Floor Report, Senate Bill 224, Senate Economic

and Environmental Affairs Committee of the Maryland Senate, 1991 Leg., 401st Sess. (Md.

1991) at pg. 62. A letter written by Jeffrey L. Horan, Associate Director of Chesapeake

Bay Programs, to David M. Jenkins, Government Affairs Committee Chairman of Charles

County states that “coordination with local zoning ordinances and local subdivision

ordinances will be left up to the individual counties.” See Letter from Jeffrey L. Horan,

Associate Director of Chesapeake Bay Programs, to David M. Jenkins, Government

Affairs Committee Chairman of Charles County in legislative bill file for Senate Bill 224

(Md. 1991), at pg. 118.

      In addition to the legislative history of the Forest Conservation Act, the conclusion

that implementation of the requirements of the Forest Conservation Act are largely left to

                                            4
local governments is evident in opinions from the Maryland Attorney General. In an April

29, 1992, letter to the Board of Commissioners of Carroll County, the Maryland Attorney

General opined that “[t]he Forest Conservation Act reflects a legislative judgment that the

forest conservation program is best implemented and administered at the local level.” 77

Md. Op. Atty. Gen. 127 Opinion No. 92-011 (1992). Specifically, “the act recognizes that

the forest conservation program is an integral part of the local governmental process for

review and approval of any development project.” Id. More recently in an October 21,

2015 letter to the Chair of the House Environment and Transportation Committee, the

Maryland Attorney General advised that “the Act . . . generally leaves to the local

jurisdictions (or the Department, with respect to developments that fall within the State’s

limited jurisdiction) the task of spelling out the details of how” the requirements of the

Forest Conservation Act “must be satisfied under their respective plans.” 100 Md. Op.

Atty. Gen. 120 (2015).

       The legislative history of the Forest Conservation Act shows that the intention of

the legislature in enacting the Forest Conservation Act was to combat the loss of large

tracts of forests in Maryland by requiring local governments to create a forest conservation

program. See Floor Report, Senate Bill 224, Senate Economic and Environmental Affairs

Committee of the Maryland Senate, 1991 Leg., 401st Sess. (Md. 1991) at pg. 369. As

mentioned previously, the State, through the Department of Natural Resources, was to

implement requirements for this plan, and local governments with planning and zoning

authority were to meet or exceed these requirements. While the Department of Natural

Resources set requirements that local governments with planning and zoning authority had

                                             5
to abide by, it was left up to local governments to establish the review and approval process

for forest conservation plans within their jurisdiction. As long as local governments

complied with the requirements of the Forest Conservation Act, they had discretion in how

their forest conservation plans were created, including the decision on whether to provide

a direct appeal process. The General Assembly has amended Nat. Res. § 5-1603, the

section regulating local forest conservation programs, numerous times since it was first

enacted and none of those amendments added language explicitly requiring a right to

appeal the approval of a forest conservation plan.1

       2. Harford County Code and Charter

       As the Forest Conservation Act does not require a statutory recourse for judicial

review of a forest conservation plan and gives great deference to local government, if there

were a right to appeal a forest conservation plan, it would lie within a county’s code. After

applying the same canons of construction of statutes to local ordinances and charters, Kane

v. Bd. of Appeals of Prince George’s Cnty., 390 Md. 145, 161, 887 A.2d 1060, 1069 (2005),

I conclude that the Harford County Code, like the Forest Conservation Act, does not



       1
         See 1992, Md. Laws, Ch. 22, § 1 (annual corrective bill); 1993, Md. Laws, Ch.
489 (allowing clustering and other land use techniques as well as allowing local authority
to establish procedures to recover costs stemming from local forest conservation plans);
1994, Md. Laws, Ch. 556 (adding a waiver of paved surfaces); 1997, Md. Laws, Ch. 559,
§ 2 (adding language reflecting state administered forest conservation plans); 1998, Md.
Laws, Ch. 653 (cross listing with the Public Utility Companies Article); 2009, Md. Laws,
Ch. 298 (removing waiver for paved surfaces); 2010, Md. Laws, Ch. 52 (changing “Public
Utility Companies Article” to “Public Utilities Article”); 2013, Md. Laws, Ch. 384, § 3
(adding waiver for certain previously developed areas as well as granting the Department
of Natural Resources enforcement mechanisms against local governments for non-
compliance).
                                             6
provide a statutory right to a direct and independent appeal of an approved forest

conservation plan.

       Petitioner contends that Harford County, Md., Code (“HCC”) § 268-28A establishes

such a right. HCC § 268-28A provides, in relevant part: “Any interested person whose

property is [a]ffected by any decision of the Director of Planning, may within 30 calendar

days after the filing of such decision, appeal to the Circuit Court for Harford County.”

Petitioner reasons that because the approval of a forest conservation plan is a decision of

the Director of Planning, HCC § 268-28A authorizes a direct and immediate appeal.

       While HCC § 268-28A authorizes an appeal of any decision by the Director of

Planning, including the approval of a forest conservation plan, the plain text of the Harford

County Code does not grant the right of a direct and independent appeal. See Griffin v.

Lindsey, 444 Md. 278, 291, 119 A.3d 753, 761 (2015) (noting that any interpretation of a

statute must not “undermine our rule that we must narrowly construe statutes granting the

right to appeal.”). Similar to Nat. Res. § 5-1603(c)(2)(i), the Harford County Code

establishes the general right to appeal an adverse administrative decision, but does not

provide the right to selectively appeal an adverse decision that is part and parcel of an

ongoing administrative review.2

       This interpretation accords with the overall structure of the Harford County Code.

We interpret a single statutory provision in context and in harmony with the entire statutory

scheme. Haile v. State, 431 Md. 448, 470, 66 A.3d 600, 612–13 (2013) (“A longstanding


       2
        Interpreting HCC § 268-28A to allow a direct appeal of a forest conservation plan
would also violate the rule of finality. See infra part B.
                                             7
principle of statutory construction provides that ‘our interpretation of [a] statute and the

legislature’s intent must be examined by looking to the statutory scheme in its entirety

rather than segmenting the statute and analyzing only its individual parts.’”) (citation

omitted). Part of this analysis includes recognition that specific statutory provisions trump

general provisions. Harvey v. Marshall, 389 Md. 243, 270, 884 A.2d 1171, 1187 (2005);

Young v. Anne Arundel Cnty., 146 Md. App. 526, 576, 807 A.2d 651, 681 (2002) (“When

two provisions, one general and the other specific, appear to cover the same subject but

seem to conflict, the specific provision is controlling and prevails over the general

enactment.”).

       In a near identical provision to Nat Res. § 5-1608(a), HCC § 267-37D provides:

“The Department’s review of a forest conservation plan shall be concurrent with the review

of the subdivision plan[,] grading permit application, or building permit application

associated with the project.” (Emphasis added). The general language establishing the

right to appeal pursuant to HCC § 268-28A is controlled by the specific language of HCC

§ 267-37D that restricts when a party may appeal a forest conservation plan. See Gisriel v.

Ocean City Bd. of Supervisors Elections, 345 Md. 477, 489, 693 A.2d 757, 763 (1997),

cert. denied, 522 U.S. 1053, 118 S. Ct. 702 (1998) (holding that an appeal was not

authorized under the general right to appeal provided in Md. Code Ann., Courts and

Judicial Proceedings (“Cts. & Jud. Proc.”) § 12-301, because a more specific provision,

Cts. & Jud. Proc. § 12-302(a), applied). Like the Forest Conservation Act, the Harford

County Code does not contemplate a review of a forest conservation plan that is

independent from other parts of a development plan.

                                             8
       The Harford County Charter further indicates that a forest conservation plan would

not be directly and independently appealable. Art. VII § 709 of the Harford County Charter

provides: “Any person aggrieved by any final decision in a zoning case shall have the right

to appeal that decision to the Circuit Court for Harford County and shall have the further

right of appeal to the Court of Appeals of Maryland.” (Emphasis added). The plain text

of the charter limits the right of appeal to final decisions. Where provisions of Charter and

the County Code conflict, the Charter, as the foundational document for the county,

prevails. Bd. of Supervisors of Elections of Anne Arundel Cnty. v. Smallwood, 327 Md.

220, 237, 608 A.2d 1222, 1230 (1992) (“A charter . . . is the organic, the fundamental law,

establishing basic principles governing relationships between the government and the

people.”). As explained below in part B, the charter does not permit the direct appeal of

the approved forest conservation plan because the decision was not final as a matter of law.

   B. The approval of the forest conservation plan was not a final agency action.

       “It is a general principle of Maryland Administrative law that an action for judicial

review of an administrative order will lie only if the administrative order is final.” Bd. of

License Comm’r for Anne Arundel Cnty. v. Corridor Wine, Inc., 361 Md. 403, 418, 761

A.2d 916, 924 (2000) (internal quotation marks omitted and emphasis added). “[N]ot every

administrative order which determines rights and liabilities, or from which legal

consequences flow, is final and thus subject to judicial review.”          Holiday Spas v.

Montgomery Cnty. Human Relations Comm’n, 315 Md. 390, 396, 554 A.2d 1197, 1200

(1989). “To be ‘final’ the order or decision must dispose of the case by deciding all



                                             9
question of law and fact and leave nothing further for the administrative body to decide.”

Willis v. Montgomery Cnty., 415 Md. 523, 535, 3 A.3d 448, 455–56 (2010).

       The rule of finality advances the judicial policies of efficient litigation and

unfragmented opinions. Metro Maint. Sys. South, Inc. v. Milburn, 442 Md. 289, 298, 112

A.3d 429, 435 (2015); Bd. of Pub. Works v. K. Hovnanian’s Four Seasons at Kent Island,

LLC, 443 Md. 199, 216, 115 A.3d 634, 644 (2015). In Driggs Corp. v. Maryland Aviation

Admin., we explained:

       The salutary purpose of the finality requirement is to avoid piecemeal actions
       in the circuit court seeking fragmented advisory opinions with respect to
       partial or intermediate agency decisions. Not only would a contrary rule
       create the real prospect of unnecessary litigation, as a party choosing to seek
       review of an unfavorable interlocutory order might well, if the party waited
       to the end, be satisfied with the final administrative decision, but the
       wholesale exercise of judicial authority over intermediate and partial
       decisions could raise serious separation of powers concerns.

348 Md. 389, 407, 704 A.2d 433, 443 (1998).

       “We have consistently applied the rule of finality to land use decisions of local

governments.” Town of Upper Marlboro v. The Prince George’s Cnty. Council, ___ Md.

___, ___ A.3d ___ (2022) (citing Renaissance Centro Columbia, LLC v. Broida, 421 Md.

474, 485, 27 A.3d 143, 149 (2011); K. Hovnanian, 443 Md. at 215, 115 A.3d at 643‒44;

Smith v. Cnty. Comm’rs of Kent Cnty., 418 Md. 692, 712, 18 A.3d 16, 28 (2011); Dorsey

v. Bethel A.M.E. Church, 375 Md. 59, 75, 825 A.2d 388, 396 (2003); Prince George’s

Cnty. v. Blumberg, 288 Md. 275, 295, 418 A.2d 1155, 1166 (1980); American Wild Horse

Campaign v. Bernhardt, 442 F. Supp. 3d 127, 150 (D.D.C. 2020) (observing that the rule

of finality generally applies to land use plans)).


                                              10
       The approval of the forest conservation plan was not a final agency action because

the Harford County Department of Planning and Zoning (“the agency”) still needed to

approve the preliminary plan and the site plan. Both parties agree that a party may not

initiate development of a property until after the entire development plan is approved. The

forest conservation plan is a constituent element of the entire development plan. HCC §

267-37D (“The Department’s review of a forest conservation plan shall be concurrent with

the review of the subdivision plan, grading permit application[,] or building permit

application associated with the project.”) (emphasis added). Therefore, a party should not

be able to appeal a forest development plan unless and until the other necessary elements

of the entire development plan have been adjudicated.

       In the case at bar, the Director of Planning approved the forest conservation plan,

but CREG Westport I, LLC, et al. (“Respondent”) could not have initiated development

until both the preliminary plan and site plan were also approved. The pending approval of

the preliminary plan and site plan demonstrates that there was more for the agency to do

following the approval of the forest conservation plan before the administrative review was

complete. Willis, 415 Md. at 535, 3 A.3d at 455–56.3 The forest conservation plan was

not a final decision because it left additional, necessary determinations by the Director of

Planning before development could begin.


       3
          Three preliminary plans were approved in the months following the approval of
the forest conservation plan, and prior to the Department’s hearing on their appeal of the
forest conservation plan. See Chesapeake Bay Found., Inc. v. CREG Westport I, LLC, 252
Md. App. 470, 474, 259 A.3d 219, 221 (2021). Petitioner therefore had the opportunity to
appeal the approvals preliminary site plans, which were final agency actions, but declined
to do so.
                                            11
       Petitioner argues that the approval of the forest conservation plan was final because

it conclusively determined the status of forest conservation on the property—i.e., there was

nothing left for the Director of Planning to decide with respect to forest conservation. This

Court has rejected the proposition that an administrative decision is final merely because

it was made by a board, executive, or unit atop an administrative hierarchy. Dorsey, 375

Md. at 75, 825 A.2d at 397. The approval of the forest conservation plan may have been

final as to the status of the trees on the property, but it did not constitute a final, reviewable

agency action as a matter of law, because it did not decide all of the rights, responsibilities,

and legal consequences that could have flowed from an agency adjudication for the entire

property. Holiday Spas, 315 Md. at 396, 554 A.2d at 1200. The forest conservation plan

was one of several necessary pieces towards approval of the entire site plan. Allowing

direct appeal of the approval of a forest conservation plan is exactly the type of piecemeal

action prohibited by the rule of finality Driggs, 348 Md. at 407, 704 A.2d at 442.

       Petitioner incorrectly argues that it would create unequal appeal rights to determine

that a denial of a forest conservation plan would be a judicially reviewable final agency

action, but approval of a forest conservation plan is not. The approval of a forest

conservation plan is necessary, but not sufficient for the approval of the whole site plan or

preliminary site plan. If the whole site plan or preliminary site plan is approved, Petitioner

would have an opportunity to appeal the approval of the forest conservation plan by

appealing the approval of the site plan or preliminary site plan. If those comprehensive

plans are not approved, the forest conservation plan cannot be acted upon, and an appeal

by Petitioner becomes unnecessary.

                                               12
       In contrast, because a forest conservation plan is necessary for the approval of the

whole site plan or preliminary site plan, if the forest conservation plan is denied, the

administrative process is over and there is nothing more for the agency to decide with

regards to development of the site. No further action can be taken until the developer

receives an approved forest conservation plan, and there is no later opportunity for the

developer to appeal the merits of that decision. Unlike an approval of a forest conservation

plan, the denial of a forest conservation plan is a final agency action subject to judicial

review.

       This approach is consistent with how forest conservation plans are treated in other

Maryland counties. In Prince George’s County, applications for certain development plans

are required to include one of two types of “tree conservation plans.” Prince George’s

County, Md., Code (“PGCC”) § 25-119(a)(1) & (2) (“[T]his Woodland and Wildlife

Habitat Conservation Division applies to . . . [a]ll applications pursuant Subtitles 4

(Building Code), 24 (Subdivision Ordinance and 27 (Zoning Ordinance) of the County

Code[.]”). PGCC § 25-120(b)(2) provides that appeals of “[d]ecisions of the Planning

Board or the District Council related to this Division[,]” namely the division governing,

among other things, tree conservation plans, “may be made by following the appeal

provisions applicable to the associated plan.” (Emphasis added). In the most recent Forest

Conservation Annual Report, the Prince George’s County Planning Department explained

that tree conservation plans “are conceptual in nature and are prepared and approved in

conjunction with Conceptual Site Plans, Preliminary Plans of Subdivision, and



                                            13
Comprehensive Plans.”4 Prince George’s County Planning Department, FY 2020 Forest

Conservation         Annual          Report         3        (Mar.         29,        2021),

https://www.mncppc.org/DocumentCenter/View/15337/FY-2020-Forest-Conservation-

Annual-Report?bidId=, archived at https://perma.cc/6CMS-XLTK (emphasis added).

Like in Harford County, review of a forest conservation plan in Prince George’s County is

reviewed as one constituent part of the larger development plan.

       Other Maryland counties have seen challenges to the approval of a forest

conservation plan as part of an appeal of the entire site plan. See, e.g., W. Montgomery

Cnty. Citizens Ass’n v. Montgomery Cnty. Plan. Bd. of Maryland-Nat’l Capital Park &

Planning Comm’n, 248 Md. App. 314, 347, 241 A.3d 76, 95 (2020), cert. denied sub nom.

W. Montgomery Cnty. Citizens Ass’n v. Montgomery Cnty. Planning Bd., 474 Md. 198,

253 A.3d 625 (2021) (determining that there was substantial evidence in the record for a

tree variance to be granted under an applicant’s approved forest conservation plan in a case

in which petitioner filed for judicial review of the county board’s approval of a preliminary

site plan). Granting judicial review of an approved forest conservation plan contravenes

the rule of finality in Maryland.




       4
         PGCC § 25-119(a)(2)(B) also provides for a more technical tree conservation plan
(i.e., “TCP2”) for applications for a “Special Exception, Detailed Site Plan, Specific Design
Plan, grading permit or similarly detailed plan[.] . . .” Even with this specialized form of
tree conservation, PGCC § 25-119(a)(2)(B) states that “[i]f a site requires approval of a
TCPS with an associated and development application, the TCP2 shall not be reviewed
independently of the associated plan.” (Emphasis added).
                                              14
   C. Conclusion

       State and local law provide a general right to appeal the approval of a forest

conservation plan, but none of the statutory provisions cited by Petitioner expressly

authorize a direct and independent appeal of an approved forest conservation plan. A direct

and independent appeal of the forest conservation plan also violates the rule of finality

because it would initiate judicial review of one aspect of a development plan that would be

rendered moot if other necessary aspects of the development plan were denied approval.

For these reasons, I dissent and would affirm the judgment of the Court of Special Appeals.

       Judge Getty has authorized me to state that he joins in this opinion.




                                            15